WHITING, P. J.
February 7, 1910, the appeal herein was taken. -Under the rules of this court then- in -force, the appel-ant’-s abstract and brief should have been- filed in this court before the opening day of the April, 1910, term <of this court. The abstract was filed upon -March- 17, 1910; but no- brief -has been filed by appellant. There appears on file no stipulation extending time for serving and filing brief, and no- -order has -ever been entered extending s-u-ch time. This cause was placed on the October, 1910, term calendar of this court, and set for oral argument on November 17, 1910. No appearance was made 'by either party upon the date so sot for argument.
The appeal herein having been by appellant wholly abandoned, the judgment of the trial court i-s affirmed,